Case 3-18-13341-tml   Doc 229 Filed 06/27/19 Entered 06/27/19 13:30:32   Desc
                         Main Document     Page 1 of 8
Case 3-18-13341-tml   Doc 229 Filed 06/27/19 Entered 06/27/19 13:30:32   Desc
                         Main Document     Page 2 of 8
Case 3-18-13341-tml   Doc 229 Filed 06/27/19 Entered 06/27/19 13:30:32   Desc
                         Main Document     Page 3 of 8
Case 3-18-13341-tml   Doc 229 Filed 06/27/19 Entered 06/27/19 13:30:32   Desc
                         Main Document     Page 4 of 8
Case 3-18-13341-tml   Doc 229 Filed 06/27/19 Entered 06/27/19 13:30:32   Desc
                         Main Document     Page 5 of 8
Case 3-18-13341-tml   Doc 229 Filed 06/27/19 Entered 06/27/19 13:30:32   Desc
                         Main Document     Page 6 of 8
Case 3-18-13341-tml   Doc 229 Filed 06/27/19 Entered 06/27/19 13:30:32   Desc
                         Main Document     Page 7 of 8
Case 3-18-13341-tml   Doc 229 Filed 06/27/19 Entered 06/27/19 13:30:32   Desc
                         Main Document     Page 8 of 8
